Case 1:19-cr-00561-LAP Document 322 Filed 06/02/21 Pageiofi

LAW OFFICE OF RONALD L. KUBY

ATTORNEYS at LAw
119 West 2389 Street, Suite SOO
New Yorn, New Yoru 1O01F

 

TELEPHONE! (212) 529-0223
Ronano |... KUBY : StAFF

Riva TRivepi Fax: (@(2) 529-0644 Susan BAILey
WWW. KUBYLAW, COM
Process Server

Or Counse.
Georae WACHTEL Luis R, AYALA tesz-2012

Lean Busey

 

 

June 1, 2021
Hon, Loretta A. Preska
United States District Judge
Southern District of New York
$00 Pearl Street
New York, New York
VIA ECF

Re: United States v. Donziger, No. 19-cr-561 (LAP)
Dear Judge Preska:

I write to request a brief time-enlargement, from June 3, 2021 up to and including June 8,
_2021, Our post-trial period became replete with urgent matters that needed to be addressed
“immediately, as well as a personal matter that I know you would find hilarious —- but prudence
prohibits disclosure.

The private prosecutor has no objection.

Thank you for you consideration of this matter.

Sincerely,

Ronald L, Kuby

   

50 ORDERED

edd J, i) ley

LORETTA A, PRESKA
UNITED STATES DISTRICT JUDG?

£[2/2

  

 

 
